Title: From George Washington to Burwell Bassett, 5 July 1763
From: Washington, George
To: Bassett, Burwell



Dear Sir,
Mount Vernon July 5th 1763.

So good an oppertunity as Turner Crump on a visit to his Father (affords) I coud not omit of asking how you do; for I have nothing to require, and as little to communicate in this Epistle, as it cannot be News to inform you, that the Peace of the Frontier Inhabitants seems to have met with almost as rude a shock from the late Indian Insults, as it did from any of their Barbarities in the course of the War, althô no great mischeif has

been done (to the People of this Colony not any) I mean as to their Butchery, for I heard of only nine Persons killed on this side the Alliganies, and those were of Pensylvania near Fort Bedford or Rays Town, but it is melancholy to behold the Terror that has seized them, and the fatal consequences that must follow, in the loss of their Harvest and Crops; the whole Back Country being in Forts or flying—I came from Frederick only last Week, and had an oppertunity of wellknowing the confusion that prevailed in the County above.
Our Wheat in this part of the Country is in a great measure destroyed by the Rust, & other defect in the Ear; and our Crops of Indian Corn & Tobacco in a manner lost in Weeds & Grass, occasioned by continual & excessive Rains, that has not only forced these out in very uncommon abundance, but prevented all sorts of tillage where our Lands lay flat. I brought down your Colt, & a little run in my pasture will give him a good Coat of flesh, at present he is in low case to what cause owing I cannot tell, as he has never been broke. If Capt. Boyes is arrived please to advise me of it, for we are at a loss to acct for the delays of the London Ships. You will be so good as to present my Love to Mrs Bassett & the little ones, and accept of the best wishes yourself of Dear Sir Yr Most Affecte & Obed

Go: Washington

